

	

		II

		109th CONGRESS

		1st Session

		S. 815

		IN THE SENATE OF THE UNITED STATES

		

			April 15, 2005

			Mr. Thomas (for himself,

			 Ms. Snowe, Mr.

			 Enzi, Mr. Bingaman,

			 Mr. Alexander, Mr. Talent, Mr.

			 Ensign, and Mr. Smith)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow a

		  15-year applicable recovery period for depreciation of certain electric

		  transmission property.

	

	

		1.Electric transmission

			 property treated as 15-year property

			(a)In

			 generalSubparagraph (E) of section 168(e)(3) of the Internal

			 Revenue Code of 1986 (relating to classification of certain property) is

			 amended by striking and at the end of clause (v), by striking

			 the period at the end of clause (vi) and by inserting , and, and

			 by adding at the end the following new clause:

				

					(vii)any section

				1245 property (as defined in section 1245(a)(3)) used in the transmission at 69

				or more kilovolts of electricity for sale the original use of which commences

				with the taxpayer after the date of the enactment of this

				clause.

					.

			(b)Alternative

			 systemThe table contained in section 168(g)(3)(B) of the

			 Internal Revenue Code of 1986 is amended by inserting after the item relating

			 to subparagraph (E)(vi) the following:

				

					

						

							

								(E)(vii)30.

								

							

						

					.

			(c)Effective

			 dateThe amendments made by this section shall apply to property

			 placed in service after the date of the enactment of this Act, in taxable years

			 ending after such date.

			

